Title: To John Adams from James Sullivan, 21 December 1783
From: Sullivan, James
To: Adams, John


          
          
            My Dear Sir
              Boston 21st. December 1783
            To trouble you with a Letter merely by way of compliment, or to have it known that I assume the freedom of writing to you is quite out of the way of my practice. nor can I say any thing respecting our Confederation, or constitution, but what you are perfectly acquainted with— but as Mr Cranch tells me that you complain of the remisness of your friends on this side the water for not giving you particular information respecting our Situation, I shall be as full on the Subject as the compass of a letter will admit of—
            The treaty of peace gives more universal Satisfaction than any thing of the kind in a free Country ever did before. the right to the fishery crowns all, and holds a distinguished place in the treaty. as we have no reason to doubt of your similar exertions in securing us a right to go to market with our fish and other produce, so we heartily wish you may be blessed with Similar Success. that part of the treaty which relates to the property of Refugees or loyalists, gave the only damp which the public mind Suffered from the Negotiation: but even this was Soon lost in wonder that the Court of London did no more for those unhappy mistaken people. the Southern States are before hand with us in thier disposal of tory property. whether this is owing to our Attorney Generals being too much involved in great matters seems now to be a very serious question. the public voice is against him for Negligence, though no one doubts of his integrity. he defends himself by saying that the act for confiscation, of it self, confiscates all the Estates of the persons therein described, but this principle is by no means likely to prevail. the truth is that some Gentlemen of the bar engaged on the other side had address enough to get the trials postponed in hopes of releif from the treaty of peace. our System as to this matter is quite disranged but the treaty is to be preserved inviolate let what may result from it. our affairs as a nation are by no means dangerous, but at the same time they are far from being as we would wish them to be. we have a debt of ten millions Sterling upon us, our rescources are very ample. the great one of trade is quite untouched, but all our Means for discharging this debt avails us nothing, without wisdom, and power to Manage them. the ability of aranging & improving our rescources to advantage you are Sensible Sir can not be brought to light without a confidence being placed some where by the public, Congress seem to be the only body of men capable of receiving the Confidence of the confederated States, and yet I am exceedingly affraid that they never will obtain enough of it, to Support, with any kind of dignity, and reputation the federal Government. there is a concurrance of unhappy circumstances to obstruct this desirable event, and So Effectually do they opperate in Rhode Island and Conecticut that each attempt to furnish Congress with powers adequate to the Government ends in disappointment; the half pay granted the Officers of the Army, or rather the Commutation of five years Whole pay for it has done much to weaken the Congressional influence. General Washington combats the undue prejudice with less Success than he deserves, but with more than was at first expected. the Salaries of the servants of Congress residing within the States are too high for the New England taste. the remove of Congress from Philaa. has given the people there a licence to Scribble in a manner which neither does honor to that City, or a benefit to the public. a member returning from Congress as it is Said asserts that Congress had borrowed thirty six Millions of Livres which are never accounted for, this was told to sundry of the members of the house on the day assigned for the second reading of the bill enclosed, which passed only by a majority of six, an Extract of one of your Letters to Mr. Moris did us much service on this great occasion. Secret servies, or rather charges for them are illy calculated to Establish in republican Governments a Confidence in their rulers. this tale of 36 millions is plumply denied, and it is asserted that it came from a disappointed member. another difficulty arises from a report that the french Nation has a party in Congress, which receive Bribes to betray the Cabinet. a Gentleman of public notice but who was not early devoted to the fate of his Country, but who has been a member, at a public dinner within a few weeks past took the freedom to aver this to be the Case, and our Philosophizing politicons propose to bring in a British Interest to balance the french, and money seems to be considered as the medium of this Species of corruption. but this is all on the dreadful Idea, of our being in the Last Stages of corruption, a corruption not instigated by ambition or the Love of wealth, but one arising from a Sordid disposition, united with a total disregard to national Safety and Character, this has raised and cannot fail Still to raise Jealousies against Government, and to Stir up uneasiness and discontent. I think that the member of Congress who Should take money on any pretense whatever of a foreign Sovereign, ought to be sacrificed without even the formalites of Law, and one who would condescend to take a lesson in politicks from a foreign ambassador ought to be recalled with all the marks of contempt he woud deserve— but I beleive our Countrymen have more integrity than to be thus bribed, and that these stories are hatched and Spread by those who never were in favour of our Independence I can easily concieve however that nearly the same evils may flow from an imaginary as from a real corruption. there may be two raging parties subsisting upon a supposition that each other is bought, and so become the Sport of nations and the objects of distrust and Jealousy, in the same manner, as if both were bribed. I have no doubt that there are various nations who by their influence in our Councils would Govern us if they could, they would take advantage of our youth inexperience and even our Necessities this ought to teach us to be cautious but not to quarrel.
            I wish on the whole that Congress may have the powers necessary to conduct the federal Government, and our necessities will finally compel us Either to relinquish our Ideas of being a nation, or to support the union by proper Methods—
            our Government here goes on tolerably well it wants Energy— our parties here are not extensive, there is an unhappy distance between the Governor and the president of the Senate— as no one that I know of, knows the reason so no one takes any part in the matter, each hath the full suffrages of the people. the Street talk is that the Governor is going to resign his office, how that will be I know not, his health is however too bad to engage much in public business
            our Judges intend next term to appear in their Robes— want of health, a small fortune and a great Family have been my apology for leaving the Bench and going to the bar; the groanings of the Gentlemen I left there are unutterable but their salaries do not rise—
            You have probably seen the Letter of Congress which I inclose. I have been by men whom I regard accused of being a party man for attacking Mr Temple, but God knows that it arose from no such motive, but from full Evidence of his having received money of the British ministry for his coming out in 1778 and finding from his conversation that he meant to create distrust and Jealosy with regard to our foreign ministers, and our Congress, I attacked him to prevent his obtaining an influence, and beleive that in no instance did I ever do my Country more Essential service— as soon as the enclosed resolve was passed he Saild for London
            Doctor Cooper lays very ill I beleive he will die there is a universal and uncommon concern for him
            I expect to Set off for Congress in March, but think I could do more good on the Boston Seat—
            I will know close this tedious Letter by expressing the general wish for your health & happiness, but particularly for your return to this State—
            I am Sir with the highest / Sentiments of Esteem & real friendship / Your Most obedt. Hble Servt
            James Sullivan
          
          
            December 2[ ]
            The Revd. Doctor Cooper is given over by his Physicians perhaps he will be numbered with the dead within a few hours. Congress as it is said have forsaken their plan of building a federal Town because they doubt whether the Confederation gives them Authority for it— it is said they will adjourn from April next to November. the President of the Senate has been very unwell but has recovered You Lady & Family all well—
            J S
          
        